SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant * Check the appropriate box: * Preliminary Proxy Statement * Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement * Definitive Additional Materials * Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 FRONTIER FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. * Fee computed on table below per Exchange Act Rules 14a6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: * Fee paid previously with preliminary materials. * Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previous Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Notes: FRONTIER FINANCIAL CORPORATION 332 S.W. Everett Mall Way P. O. Box 2215 Everett, Washington 98213 NOTICE OF ANNUAL MEETING OF SHAREOWNERS The 2007 Annual Meeting of Shareowners of Frontier Financial Corporation will be held at the Everett Golf & Country Club, 1500 – 52nd Street, Everett, Washington, on Wednesday, April18, 2007, at 7:30 p.m. for the following purposes: 1. To elect three (3) directors to three-year terms; 2. To ratify the appointment of Moss Adams LLP as Frontier Financial Corporation’s independent registered public accounting firm; and 3. To act on such other business as may properly come before the Annual Meeting and any adjournment thereof. Only shareowners of record at the close of business on March 2, 2007, are entitled to notice of and to vote at the meeting and/or any adjournment thereof. All shareowners are cordially invited to attend the Annual Meeting. However, to assure your representation at the meeting, we ask that you please mark, sign, date, and return the enclosed proxy as promptly as possible in the enclosed postage-prepaid envelope. Any shareowner attending the meeting may vote in person even if he or she returned a proxy. By Order of the Board of Directors, /s/ James F. Felicetty James F. Felicetty Secretary/Treasurer Everett, Washington March 21, 2007 Whether or Not You Plan to Attend the Meeting, Please Complete, Sign, Date and Return the Accompanying Proxy In the Enclosed Self-Addressed, Stamped Envelope. i PROXY STATEMENT TABLE OF CONTENTS Page General Matters 1 Proposal 1: Election of Directors 2 Nominees for Election to Term Expiring 2010 3 Incumbent Directors, Term Expiring 2008 3 Incumbent Directors, Term Expiring 2009 4 Directors Retiring at the End of Their Term This Year 4 Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm 5 Directors’ Meetings, Committees and Compensation 5 Share Ownership Information 10 Executive Officers Who are Not Directors 12 Executive Compensation Discussion and Analysis 12 Summary Compensation Table 19 Stock Option Grants in 2006 20 Outstanding Equity Awards At December 31, 2006 21 Option Exercises and Stock Vested in 2006 23 Severance and Change of Control Arrangements 23 Stock Option Plans 24 Report of the Personnel and Compensation Committee of the Board of Directors on Executive Compensation 25 Report of the Audit Committee 25 Forward-Looking Statement 27 Section 16(a) Beneficial Ownership Reporting Compliance 27 Related Party Transactions and Business Relationships 28 Independent Registered Public Accounting Firm 28 Shareowner Communications 30 Shareowner Proposals for 2007 Annual Meeting 30 Other Information 30 Appendix A – Audit Committee Charter A-1 Appendix B – Personnel and Compensation Committee Charter B-1 ii Table of Contents FRONTIER FINANCIAL CORPORATION 332 S.W. Everett Mall Way P. O. Box 2215 Everett, Washington 98213 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREOWNERS To Be Held on April 18, 2007 GENERAL MATTERS This Proxy Statement is furnished by the Board of Directors of Frontier Financial Corporation (the “Board”) to the holders of common stock of Frontier Financial Corporation (“Common Stock”) in connection with the solicitation of proxies by the Board of Directors for use at the Annual Meeting of Shareowners of Frontier Financial Corporation (the “Corporation”) to be held on Wednesday, April 18, 2007 at 7:30p.m. at Everett Golf & Country Club, 1500 – 52nd Street, Everett, Washington, and any adjournment thereof. These proxy materials, together with the 2006 Annual Report, are being mailed to shareowners on or about March 21, 2007. Voting Rights and Outstanding Shares Only holders of record of common stock at the close of business on March 2, 2007 (the “record date”) will be entitled to notice of and to vote at the Annual Meeting. At the close of business on the Record Date, the Corporation had outstanding and entitled to vote 45,044,407 shares of common stock. Each holder of record of common stock on the record date will be entitled to one vote for each share held on all matters to be voted upon. If no choice is indicated on the proxy, the shares will be voted in favor of Proposals 1 and 2. All votes will be counted by inspectors of election appointed for the meeting, who will separately tabulate affirmative and negative votes, abstentions and broker nonvotes. Broker Nonvotes A broker nonvote occurs when a broker submits a proxy card with respect to shares of common stock held in a fiduciary capacity (typically referred to as being held in “street name”), but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote those shares on routine matters, but not on nonroutine matters. Routine matters include the election of directors and ratification of independent accountants. Nonroutine matters include actions on stock plans and most amendments to the articles of incorporation. Revocability of Proxies Any person giving a proxy pursuant to this solicitation has the power to revoke it at any time before it is voted. It may be revoked by filing with the Corporate Secretary of the Corporation at the Corporation’s principal executive offices, 332 S.W. Everett Mall Way, Everett, Washington 98213, a written notice of revocation or a duly executed proxy bearing a later date, or it may be revoked by attending the meeting and voting in person. Attendance at the meeting will not, by itself, revoke a proxy. 1 Table of Contents Solicitation The Corporation will bear the entire cost of solicitation of proxies including preparation, assembly, printing and mailing of this proxy statement, the proxy card and any additional information furnished to shareowners. Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of common stock beneficially owned by others to forward to such beneficial owners. The Corporation may reimburse persons representing beneficial owners of common stock for their costs of forwarding solicitation materials to such beneficial owners. Solicitation of proxies by mail may be supplemented by telephone, telegram or personal solicitation by directors, officers or other regular employees of the Corporation. No additional compensation will be paid to directors, officers or other regular employees for such services. PROPOSAL 1. ELECTION OF DIRECTORS Pursuant to the Corporation’s Articles of Incorporation, the Board of Directors has previously set the number of directors at 14. Mr. George E. Barber and Mr. James H. Mulligan will be retiring at the conclusion of the board meeting on March 21, 2007. In reviewing the needs of the Corporation, the Board of Directors determined that the 12 remaining directors provided appropriate business guidance and oversight, and accordingly set the number of directors at 12 from the date of this Annual Meeting. The directors are divided into three classes, with each class as nearly equal in number as possible. The members of each class serve three-year terms with one class elected annually. A director appointed to fill a vacancy or fill a position that was created by increasing the number of directors must stand for election at the next shareowners’ meeting at which directors are elected. Due to the retirements of Mr. Barber and Mr. Mulligan, and the original terms of our other directors, our classes of directors will not be even until the 2008 Annual Meeting of Shareowners at which time the term of the Directors standing for election at that meeting will be adjusted to even out the classes. If a quorum is present, the directors will be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors. Abstentions and broker nonvotes have no effect on the vote. The three candidates receiving the highest number of affirmative votes of the shares of common stock entitled to be voted for such directors will be elected directors of the Corporation. Shares of common stock represented by executed proxies will be voted, if authority to do so is not withheld, for the election of the three nominees named below. In the event that any nominee should be unavailable for election as a result of an unexpected occurrence, such shares of common stock will be voted for the election of such substitute nominee as the Board may propose. Each person nominated for election has agreed to serve if elected, and the Board has no reason to believe that any nominee will be unable to serve. Set forth below are the names of each nominee for director, the nominee’s age, the year in which the nominee became a director, the nominee’s principal occupation and business experience for the past 5 years, and the names of other publicly held companies for which the nominee serves as a director. The same information is provided thereafter for each director whose term of office does not expire until a later date, and we have included similar information below on our retiring directors. The mailing address for all of the nominees and incumbent directors is 332 S.W. Everett Mall Way, P. O. Box 2215, Everett, WA, 98213. 2 Table of Contents NOMINEES FOR ELECTION TO TERM EXPIRING 2010 Name Age Year first became a Director of Corporation Year first became a Director of Bank Principal Occupation Michael J. Clementz 63 2000 2000 President, FFP Inc. (January 2006 to present); President and Chief Executive Officer of Frontier Financial Corporation (April 2003 to January 2006); Executive Vice President of Frontier Bank and Frontier Financial Corporation (July 2000 to present); President and Chief Executive Officer of Liberty Bay Financial Corporation (1985 to July 2000); Chairman and Chief Executive Officer of North Sound Bank (1978 to July 2000). David M. Cuthill 46 2006 2006 Vice President – Development, General Growth Properties (2007 to present) (a real estate investment trust); Director, Opus Northwest, LLC (2002 to 2006) (full-service real estate developer); Divisional Vice President, Nordstrom, Inc. (1995-2002). Mark O. Zenger 52 2005 2005 President, First Western Investments, Inc. (hospitality, retail and other real estate investments). INCUMBENT DIRECTORS, TERM EXPIRING 2008 Name Age Year first became a Director of Corporation Year first became a Director of Bank Principal Occupation Robert J. Dickson 73 1983 1978 Chairman of the Boards of Frontier Financial Corporation, Frontier Bank and FFP, Inc. Patrick M. Fahey 64 2006 2006 Retired Chairman of Regional Banking, Wells Fargo Bank (2003-2004); Chairman, President and Chief Executive Officer of Pacific Northwest Bank (1988-2003). Edward D. Hansen 67 1983 1978 Retired General Manager, Snohomish County PUD (July 2002 to 2006); Mayor, City of Everett (January 1994 to July 2002) and President, Golf N.W. William H. Lucas, DC 78 1983 1978 Retired Chiropractor. Darrell J. Storkson 63 1997 1997 Owner, Evergreen Lanes. 3 Table of Contents INCUMBENT DIRECTORS, TERM EXPIRING 2009 Name Age Year first became a Director of Corporation Year first became a Director of Bank Principal Occupation Lucy DeYoung 57 1997 1997 President, Red Rock Enterprises, Inc. (financial investment advisory services). William J. Robinson 63 1983 1978 Manager, Robinson Properties and Investments, LLC (real estate management and development). Edward C. Rubatino 76 1983 1978 President, Rubatino Refuse Removal, Inc. John J. Dickson (1) 46 2003 2003 President and Chief Executive Officer, Frontier Financial Corporation (January 2006 to present); Chief Executive Officer, Frontier Bank (May 2003 to present); Executive Vice President of FFP, Inc. (April 2003 to present); Senior Vice President of Frontier Bank (1993 to May 2003); and Vice President of FFP, Inc. (1999). (1)John J. Dickson is the son of Robert J. Dickson. DIRECTORS RETIRING AT THE END OF THEIR TERM THIS YEAR Name Age Year first became a Director of Corporation Year first became a Director of Bank Principal Occupation George E. Barber 64 1997 1997 Chairman, First Western Investments, Inc. (hospitality, retail and other real estate investments). James H. Mulligan 75 1989 1989 President, Emerald Real Estate Development, Inc. The Corporation’s Board of Directors also serves as the Board of Directors of both Frontier Bank and FFP, Inc., wholly owned subsidiaries of the Corporation. Required Vote and Board Recommendation If a quorum is present and voting, the three nominees for director receiving the highest number of votes will be elected as directors. Abstentions and broker nonvotes will each be counted as present for purposes of determining the presence of a quorum, but will not have any effect on the outcome of the vote. 4 Table of Contents THE BOARD UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE INDIVIDUALS NOMINATED FOR ELECTION AS A DIRECTOR. PROPOSAL 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board has appointed Moss Adams LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2007. Services provided to the Corporation and its subsidiaries by Moss Adams LLP in fiscal 2006 and 2005 are described under “Independent Registered Public Accounting Firm” on pages 28 and 29. Representatives of Moss Adams LLP will be present at the annual meeting to respond to appropriate questions and to make such statements as they may desire. Required Vote and Board Recommendation The affirmative vote of a majority of the votes cast at the meeting, at which a quorum is present, either in person or by proxy, is required to approve this proposal. Abstentions and broker nonvotes will each be counted as present for purposes of determining the presence of a quorum but will not have any effect on the outcome of the proposal. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS THE CORPORATION’S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. DIRECTORS’
